
	
		One Hundred Twelfth Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Tuesday, the third
		day of January, two thousand and twelve
		S. 285
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		For the relief of Sopuruchi
		  Chukwueke.
	
	
		1.Adjustment of status
			(a)In generalNotwithstanding any other provision of law,
			 for the purposes of the Immigration and Nationality Act (8 U.S.C. 1101 et
			 seq.), Sopuruchi Chukwueke shall be deemed to have been lawfully admitted to,
			 and remained in, the United States, and shall be eligible for adjustment of
			 status to that of an alien lawfully admitted for permanent residence under
			 section 245 of the Immigration and Nationality Act (8 U.S.C. 1255) upon filing
			 an application for such adjustment of status.
			(b)Application and payment of
			 feesSubsection (a) shall
			 apply only if the application for adjustment of status is filed with
			 appropriate fees not later than 2 years after the date of the enactment of this
			 Act.
			(c)Reduction of immigrant visa
			 numbersUpon the granting of
			 permanent resident status to Sopuruchi Chukwueke, the Secretary of State shall
			 instruct the proper officer to reduce by 1, during the current or next
			 following fiscal year, the total number of immigrant visas that are made
			 available to natives of the country of the birth of Sopuruchi Chukwueke under
			 section 202(a)(2) of the Immigration and Nationality Act (8 U.S.C.
			 1152(a)(2)).
			(d)Denial of preferential immigration
			 treatment for certain relativesThe natural parents, brothers, and sisters
			 of Sopuruchi Victor Chukwueke shall not, by virtue of such relationship, be
			 accorded any right, privilege, or status under the Immigration and Nationality
			 Act (8 U.S.C. 1101 et seq.).
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
